Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “an evaluation region setting step of detecting positions in which the metallic patterns are formed on the dividing lines and of detecting a position in which no metallic pattern is formed on the planned dividing lines and setting the position with no metallic pattern as an evaluation region for evaluating quality of a processed groove” and “a processed groove evaluating step of imaging processed grooves by imaging the evaluation region in at least two or more of the pattern regions, and determining the quality of the processed grooves” as recited in claim 1, and
“a processed groove evaluating step of imaging the evaluation region and emitted light generated by application of the laser beam during processing of the evaluation region and determining quality of processing conditions” as recited in claim 2.

Goh (PG Pub. No. US 2004/0185580 A1) teaches an evaluation region setting step of detecting a position in which no metallic pattern is formed on the planned dividing lines (¶ 0028: reading wafer ID further provides evaluation of position and direction of scribe lines (S), and processing a wafer along planned dividing lines with a laser beam (¶ 0027).
Ohmi (Patent Document WO 2020/008838 A1) teaches a processed groove evaluating step of imaging processed grooves by imaging the evaluation region in at least two or more of the pattern regions, determining the quality of the processed grooves (¶¶ 0039-0040, 0055: peripheral inspection mode inspects for defects extending from dicing line DL), and evaluating processed dividing lines and determining the quality of processing conditions (¶ 0032-0040).
Kamphuis et al. (PG Pub. No. 2020/0402918 A1) teaches planned dividing lines (¶ 0039: dicing lane 620) in which the metallic patterns are formed (figs. 6A-6B: metal saw bow 650 disposed in 620).
Iwamoto et al. (PG Pub. No. US 2017/0186656 A1) teaches metal patterns (17, 18) formed in planned dividing lines (figs. 3A-3B: 17/18 formed on dividing lines LX1-LX5/LY1-LY3), and imaging the planned dividing lines absent the metal patterns (¶ 0059: kerf check includes line LX2 subjected to laser processing).
However, none of the cited prior art teaches or suggests detecting a position in which no metallic pattern is formed on the planned dividing lines and setting the position with no metallic pattern as an evaluation region for evaluating quality of a processed groove as required by independent claim 1, or imaging emitted light generated by application of the laser beam during processing of the evaluation region, as required by independent claim 2.

In light of these limitations in the claims (see Applicant’s fig. 3 & pages 22-24), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Claims 3-4 depend on claim 1 and are allowable for implicitly including the allowable subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894